Exhibit 10.11

 

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

 

 

This Amendment No. 1 (this "Amendment") to an Employment Agreement (the
"Employment Agreement") entered as of February 10, 2014, by and between
Accelerize New Media, Inc., a Delaware corporation with headquarters at 20411 SW
Birch St. Ste. 250, Newport Beach, CA 92660 (the “Company”), and Santi Pierini,
a natural person, residing at 1224 Morningside D, Laguna Beach, CA 92651 (the
“Employee”), is entered as of this 9th day of July 2014. Each of the Company and
the Employee may be referred to hereinafter as a "Party" and collectively, the
"Parties".

 

WHEREAS, the Parties have entered the Employment Agreement as of February 10,
2014; and

 

WHEREAS, the Parties now wish to adjust the Employee's compensation.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:

 

 

 

1.

Section 3 of the Employment Agreement is hereby replaced in its entirety with
the following:

 

3.                Compensation. During the Term, Employee shall receive an
annual base salary (the “Annual Base Salary”) of Two Hundred and Eighty-Three
Thousand and Two Hundred and Fifty Dollars ($283,250.00), which equates to
Eleven Thousand Eight Hundred and Two Dollars and Eight Cents ($11,802.08) per
pay period. Employee is an exempt salary employee, and therefore will not be
entitled to any overtime pay. The Annual Base Salary shall be payable in
accordance with the Company’s payroll practices as in effect from time to time,
subject to applicable withholding and other taxes.

 

 

 

2.

All other terms and conditions of the Employment Agreement shall remain in full
force and effect.

 

 

IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement as of the date first above written.

 

 

 

EMPLOYEE:

 

 

/s/ Santi Pierini                                          

Santi Pierini

 

 

 

 

ACCELERIZE NEW MEDIA, INC.

 

 

 

By: /s/ Brian Ross                                     

Name: Brian Ross

Title: Chief Executive Officer

 